Master Commercial Lease Agreement

 

This Commercial Lease Agreement ("Lease") is made and effective this 1st day of

December, 2014 by and between FutureLand Properties, LLC, a Colorado corporation
("Landlord") and Colorado Flower Company, LTD. ("Tenant").

 

Landlord is the owner of land and improvements commonly known as TWP 27 RNG 68
SEC 25: NE4NW4 LESS 3 ACRES FOR RIGHT OF WAY TOTAL ACRES 37, La Vita Colorado
81011 (hereinafter the “Property”).  Landlord will also be the owner of a 14,940
square foot greenhouse and any other structures to be constructed/situated on
the Property.  The greenhouse and land may be collectively referred to
hereinafter as the “Leased Premises.”

Landlord desires to lease the Leased Premises to Tenant, and Tenant desires to
lease the Leased Premises from Landlord for the term, at the rental and upon the
covenants, conditions and provisions herein set forth.

 

THEREFORE, in consideration of the mutual promises herein, contained and other
good and valuable consideration, the sufficiency and adequacy of which is hereby
acknowledged, it is agreed:

 

1. Term.

 

A. Landlord hereby leases the Leased Premises to Tenant for a period of five (5)
years (the “Term”) commencing on the date the Tenant receives approval from the
appropriate regulatory agencies and the property is available for use of its
intended purpose.  The parties agree that the greenhouse and any other necessary
structures are being constructed and Tenant’s obligation to pay rent as defined
below shall commence when such construction is complete, approval is received
from the appropriate regulatory agencies and the Leased Premises are operable
for Tenant’s business.  Landlord anticipates the completion of the Leased
Premises in January 31, 2015.

 

Landlord shall also grant to the Tenant additional three (3) years options to
renew this Commercial Lease at Tenant’s sole discretion.  Tenant shall give
written notice to Landlord within ninety (90) days of the end of the Lease or
the first option to renew of its intent to renew this Lease.  The rent shall be
adjusted upward based on increase percentages in the Consumer Price Index for
Pueblo Colorado but in no event shall rent be greater than $20.00 per square
foot per acre.  

 

Tenant shall make no claim against Landlord for any delays in the construction
of the Leased Premises. Tenant’s consideration for any delays is the abatement
of rent.

 

 

 

 

 

 

 

2. Rental.

 

For the first four (4) months after Tenant takes possession of the Leased
Premises, Tenant shall be responsible for back payment of Base Rent and
Equipment Fee if applicable.

 

Base Rent is calculated at the rate of $10,000 per acre per month both for the
reservation of land accommodating future expansion and/or occupancy associated
with current use by Tenant within the 37 acres of Leased Premises. Such sum
shall be annualized but payable in equal monthly installments. In addition to
the payment of Base Rent, Tenant shall pay to Landlord, $205,000 per month
(payable in equal monthly installments to accompany Tenant’s payment of Base
Rent) for Tenant’s use of the greenhouse, processing equipment, Spider Security
Technology, SmartSense, SmartNergy™, CaNNaLyTiX™, and growing/laboratory
equipment (hereinafter referred to as the “Equipment Fee”) located on the
Property provided by HempTech Corp and CB Scientific. HempTech Corp., a
FutureWorld Corp. subsidiary, will supply Spider Security Technology,
SmartSense, SmartNergy and CaNNaLyTiX and shall contract with FutureLand
Properties, LLC to provide it to the grow. CB Scientific, a FutureWorld Corp.
subsidiary, will supply all testing and laboratory equipment and shall contract
with FutureLand Properties, LLC to provide it to the Grow. The Equipment Fee and
Base Rent are collectively referred to hereinafter as “Rent”. Detail on the
equipment supplies from HempTech and CB Scientific will be provided on exhibits
through separate agreement with the suppliers.

 

Each installment of Rent shall be due in advance on the first day of each
calendar month during the Lease Term to Landlord at 8800 W 14th Ave Lakewood,
Colorado 80215 or at such other place designated by written notice from Landlord
or Tenant. The rental payment amount for any partial calendar months included in
the Lease Term shall be prorated on a daily basis.

 

3. Use

 

Notwithstanding the forgoing, Tenant shall not use the Leased Premises for the
purposes of storing, manufacturing or selling any explosives, flammables or
other inherently dangerous or hazardous substances, chemicals, things or devices
except as necessary in the ordinary course of business of the Tenant.

 

4. Sublease and Assignment.

 

Tenant shall not sublease all or any part of the Leased Premises, or assign this
Lease in whole or in part without Landlord’s consent, such consent in Landlord’s
sole and absolute discretion. Notwithstanding the language of this Paragraph 4,
Tenant shall be permitted to assign this Lease for purposes of estate planning
of the Tenant or its owners or to reflect the final ownership of the Tenant so
long as the principal of Tenant remains in control of the assignee entity.

 

 

 

 

5. Repairs.

 

During the Lease Term, Tenant shall make, at Tenant’s expense, all necessary
repairs to the Leased Premises for purposes of operating a greenhouse.   Repairs
shall include such items as routine repairs of floors, walls, ceilings, and
other parts of the Leased Premises damaged or worn through normal occupancy,
except for major mechanical systems or the roof, subject to the obligations of
the parties otherwise set forth in this Lease.

 

6. Alterations and Improvements.

 

Tenant shall obtain Landlord’s prior written consent to remodel, redecorate, or
make additions, improvements or replacements of and to all or any part of the
Leased Premises. Tenant shall obtain lien waivers from any and all contractors
or vendors working on the Property or providing materials to the Property prior
to the commencement of work.  All personal property, equipment, machinery, trade
fixtures and temporary installations, whether acquired by Tenant at the
commencement of the Lease term or placed or installed on the Leased Premises by
Tenant thereafter, shall remain Tenant’s property free and clear of any claim by
Landlord. Tenant shall have the right to remove the same at any time during the
term of this Lease provided that all damage to the Leased Premises caused by
such removal shall be repaired by Tenant at Tenant’s expense.

 

7. Property Taxes.

 

Tenant shall be responsible for payment of all real estate taxes owed for the
Property during the Lease’s Term.  Tenant shall also pay any and all personal
property taxes with respect to Tenant’s personal property on the Leased
Premises.  Tenant shall be billed in monthly installments for said property
taxes.

 

8. Insurance.

 

A. If the Leased Premises or any other part of the Property is damaged by fire
or other casualty resulting from any act or negligence of Tenant or any of
Tenant’s agents, employees or invitees, rent shall not be diminished or abated
while such damages are under repair and Tenant shall be responsible for the
costs of repair not covered by Tenant’s insurance.

 

B. Tenant shall be responsible, at its expense, for fire and extended coverage
insurance on all of its personal property, including removable trade fixtures
located in the Leased Premises.

 

C. Tenant shall maintain a policy or policies of comprehensive general liability
insurance with respect to its activities on the Property with the premium
thereon fully paid at all times during the Term hereof.  Such policy or policies
must be issued by and binding upon an insurance company approved by Landlord,
such insurance to afford minimum protection of not less than $4,000,000.00
combined single limit coverage of bodily injury, property damage or combination
thereof.  Landlord shall be listed as an additional

 

 

insured on Tenant’s policy or policies of comprehensive general liability
insurance, and Tenant shall provide Landlord with current Certificates of
Insurance evidencing Tenant’s compliance with this Paragraph. Tenant shall
obtain the agreement of Tenant’s insurers to notify Landlord that a policy is
due to expire at least (10) days prior to such expiration.

 

9. Utilities.

 

Tenant shall pay all charges for water, sewer, gas, electricity and other
services and utilities used by Tenant on the Leased Premises during the Term of
this Lease.  Landlord shall provide an accounting and proper documentation of
all invoices for Utilities that are charged to the Tenant by the Landlord.  If
necessary the amount of the utility in question will be determined at a
commercially viable rate.  Landlord will take the necessary actions to ensure
that water is of a necessary quality for purposes of growing marijuana.  

 

10. Entry.

 

Landlord may only enter upon the Leased Premises upon 48 hours advanced written
notice.  Any representative of Landlord entering the premises must sign in and
be accompanied by a badged employee of Tenant as required by state law.

 

11. Damage and Destruction.

 

Subject to Section 8 A. above, if the Leased Premises or any part thereof or any
appurtenance thereto is so damaged by fire, casualty or structural defects that
the same cannot be used for Tenant’s purposes, then Tenant shall have the right
within ninety (90) days following damage to elect by notice to Landlord to
terminate this Lease as of the date of such damage. Landlord may choose to
restore the structures and the land, but rent will be abated until such time. In
the event of minor damage to any part of the Leased Premises, and if such damage
does not render the Leased Premises unusable for Tenant’s purposes, Landlord
shall promptly repair such damage at the cost of the Landlord. In making the
repairs called for in this paragraph, Landlord shall not be liable for any
delays resulting from strikes, governmental restrictions, inability to obtain
necessary materials or labor or other matters which are beyond the reasonable
control of Landlord. Tenant shall be relieved from paying rent and other charges
during any portion of the Lease Term that the Leased Premises are inoperable or
unfit for occupancy, or use, for Tenant’s purposes. Rentals and other charges
paid in advance for any such periods shall be credited on the next ensuing
payments, if any, but if no further payments are to be made, any such advance
payments shall be refunded to Tenant. The provisions of this paragraph extend
not only to the matters aforesaid, but also to any occurrence which is beyond
Tenant’s reasonable control and which renders the Leased Premises, or any
appurtenance thereto, inoperable or unfit for occupancy or use, for Tenant’s
purposes.

 

 

 

 

 

 

 

12. Default.

 

If default shall at any time be made by Tenant in the payment of Rent when due
to Landlord as herein provided, and if said default shall continue for ten  (10)
days or if default shall be made in any of the other covenants or conditions to
be kept, observed and performed by Tenant, and such default shall continue for
thirty (30) days after notice thereof in writing, as provided below,  to Tenant
by Landlord without correction thereof then having been commenced and thereafter
diligently prosecuted, Landlord may terminate Tenant’s right to possession of
the Leased Premises without terminating Tenant’s obligation to pay Rent.   The
written notice required by Landlord to Tenant shall set forth the default
involved and the necessary actions to cure the default.   Landlord shall have,
in addition to the remedy above provided, any other right or remedy available to
Landlord on account of any Tenant default, either in law or equity.

 

13. Quiet Possession.

 

Landlord covenants and warrants that upon performance by Tenant of its
obligations hereunder, Landlord will keep and maintain Tenant in exclusive,
quiet, peaceable and undisturbed and uninterrupted possession of the Leased
Premises during the Term of this Lease.

 

14. Condemnation.

 

If any legal authority condemns the Property or any portion thereof which shall
make the Leased Premises unsuitable for leasing, or if any regulatory agency no
longer permits the Tenant to continue its business,  except as the result of
gross negligence of an employee of Tenant,  this Lease shall cease when the
public authority takes possession or the regulatory agency requires the Tenant
to cease doing business the  Landlord and Tenant shall account for Tenant’s Rent
obligation as of that date. Such termination shall be without prejudice to the
rights of either party to recover compensation from the condemning authority for
any loss or damage caused by the condemnation. Neither party shall have any
rights in or to any award made to the other by the condemning authority.

 

15. Subordination.

 

Tenant accepts this Lease subject and subordinate to any mortgage, deed of trust
or other lien presently existing or hereafter arising upon the Leased Premises,
or upon the Property and to any renewals, refinancing and extensions thereof,
but Tenant agrees that any such mortgagee shall have the right at any time to
subordinate such mortgage, deed of trust or other lien to this Lease upon such
terms and subject to such conditions as such mortgagee may deem appropriate in
its discretion. Landlord is hereby irrevocably vested with full power and
authority to subordinate this Lease to any mortgage, deed of trust or other lien
now existing or hereafter placed upon the Leased Premises of the Property, and
Tenant agrees upon demand to execute such further instruments subordinating this
Lease or attorning to the holder of any such liens as Landlord may request. In
the event that Tenant should fail to execute any instrument of subordination
herein required to be

 

 

executed by Tenant promptly as requested, Tenant hereby irrevocably constitutes
Landlord as its attorney-in-fact to execute such instrument in Tenant’s name,
place and stead, it being agreed that such power is one coupled with an
interest. Tenant agrees that it will from time to time upon request by Landlord
execute and deliver to such persons as Landlord shall request a statement in
recordable form certifying that this Lease is unmodified and in full force and
effect (or if there have been modifications, that the same is in full force and
effect as so modified), stating the dates to which Rent and other charges
payable under this Lease have been paid,

stating that Landlord is not in default hereunder (or if Tenant alleges a
default stating the nature of such alleged default) and further stating such
other matters as Landlord shall reasonably require.

 

16. Notice.

 

Any notice required or permitted under this Lease shall be deemed sufficiently
given or served if sent by United States certified mail, return receipt
requested, addressed as follows:

 

If to Landlord to:

FutureLand Properties, LLC

8800 W 14th Ave.

Lakewood, Colorado  80215



If to Tenant to:

Colorado Flower Company, LTD.

3440 Windmill Dr. Unit 2-2

Fort Collins, CO 80526

 

Cc:

Landlord and Tenant shall each have the right from time to time to change the
place notice is to be given under this paragraph by written notice thereof to
the other party.

 

17. Waiver.

 

No waiver of any default of Landlord or Tenant hereunder shall be implied from
any omission to take any action on account of such default if such default
persists or is repeated, and no express waiver shall affect any default other
than the default specified in the express waiver and that only for the time and
to the extent therein stated. One or more waivers by Landlord or Tenant shall

not be construed as a waiver of a subsequent breach of the same covenant, term
or condition.

 

 

 

 

 

 

18. Headings.

 

The headings used in this Lease are for convenience of the parties only and
shall not be considered in interpreting the meaning of any provision of this
Lease.

 

19. Successors.

 

The provisions of this Lease shall extend to and be binding upon Landlord and
Tenant and their respective legal representatives, successors and assigns.

 

20. Compliance with Law.

 

Tenant shall comply with all laws, orders, ordinances and other public
requirements now or hereafter pertaining to Tenant’s use of the Leased Premises.
Landlord shall comply with all laws, orders, ordinances and other public
requirements now or hereafter affecting the Leased Premises.

 

21. Final Agreement.

 

This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.

 

22. Governing Law.

 

This Agreement shall be governed, construed and interpreted by, through and
under the Laws of the State of Colorado.

 

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above written.

 

Landlord: FutureLand Properties, LLC

 

 

/s/ Cameron Cox

By:  Cameron Cox

Title:  VP

 

Tenant: Colorado Flower Company, LTD.

 

 

/s/ Robert Pascoe

By:  Robert Pascoe

Title: President